Citation Nr: 1811680	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-22 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to November 1973 and from January 1974 to October 1978. The Veteran served in the Republic of Vietnam from November 1971 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. A Notice of Disagreement (NOD) was filed in October 2009. A Statement of the Case (SOC) was issued in July 2011. A substantive appeal (VA Form-9) was filed in August 2011. Supplemental Statements of the Case (SSOCs) were issued in June 2016 and November 2017.

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

A May 2017 Board decision remanded the issue of entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tympanic membrane perforation of the left ear and/or otitis media, to the RO for further development. Upon remand, the RO granted service connection in a November 2017 rating decision for left ear hearing loss. This decision was a complete grant of benefits and the issue of service connection for left ear hearing loss is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 






FINDING OF FACT

The Veteran did not exhibit right ear hearing loss in service or within one year after discharge from service, and right ear hearing loss is not otherwise shown to be associated with his active service.


CONCLUSION OF LAW

The criteria for establishing service connection for right ear hearing loss have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a July 2008 letter, VA notified the Veteran of the evidence required to substantiate his claim. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). The Board finds that the VCAA requirements to notify and assist have been satisfied in this appeal.

In April 2016 and May 2017, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels (dB) or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.§ 5107 (b); 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis 

The Veteran contends that his right ear hearing loss is a result of his military service. 

The existence of a present disability is established through a May 2016 VA examination report produced during the course of his appeal.  The report contains a diagnosis of right ear sensorineural hearing loss and established that the Veteran has a right ear hearing disability within VA standards.  38 C.F.R. § 3.385.

The record evidence, including the Veteran's DD Form 214, shows that his military occupational specialty (MOS) as an aviation flight control equipment repairman, and his service in Vietnam exposed him to small arms gunfire and mortar sounds, all of which indicate that the Veteran was exposed to loud noise during service.

The service treatment records (STRs) did not reveal right ear hearing loss or any abnormalities that were attributed to right ear hearing loss. 

STRs include a June 1970 audiological examination report conducted before the Veteran's enlistment. The puretone thresholds, in decibels, reads: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
20
-
20

Ultimately, the Veteran was deemed qualified for enlistment in February 1971.  

An October 1973 separation audiological examination revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
-
20

The Veteran's second period of service shows that in January 1976, a periodic physical examination report revealed that the audiological examination showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
20
20

On the authorized audiological evaluation in July 1978, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
15
15

On the authorized audiological evaluation on August 17, 1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
-
25

On the authorized audiological evaluation on August 25, 1978 conducted at separation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
-
15

Post-service, a November 2008 audiology note documented right ear mild to moderate sensorineural hearing loss (SNHL).  The audiological evaluation revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
50
50

The examiner noted that upon discharge, the Veteran's hearing in the right ear was normal. The examiner opined that there was no change of hearing noted from entrance to separation and that it is not likely that noise exposure contributed to or caused the Veteran's right ear hearing loss. 

In an October 2009 statement, the Veteran claimed to have had "so much trouble with both ears in the past." He asserted that he had ten percent hearing loss when discharged in 1978. At an April 2010 Board hearing, the Veteran testified that he served in Vietnam for one year as an onyx flight control equipment repairman. In an August 2011 VA Form-9, he stated that "VA did not take into consideration the fact that while [he] was in Vietnam, the noise from gun fire and loud aircraft noise is the major cause of [his] hearing loss." 

In a July 2014 VA audiology note, the examiner diagnosed the Veteran with sloping to a mild to moderately severe SNHL in the right ear. The examiner opined that it is not likely that military noise exposure contributed to or caused the Veteran's right ear hearing loss.  As rationale, the examiner averred that the Veteran was exposed to "significant occupation[al] noise for 30 years, working around motors, power plants, and construction in electrical work" after separation. A November 2014 audiology consultation note documented normal hearing through 500 Hz, sloping to a mild to severe SNHL with good discrimination ability in the right ear.  

In January 2015, Dr. S. F., the Veteran's private physician, diagnosed the Veteran with moderate right ear SNHL. During the September 2015 Board hearing, the Veteran testified that he was exposed to "loud noises all the time" during service where he contends that he was exposed to "small arms gunfire, mortar sounds and aviation equipment."  The Veteran testified that he "did not have hearing loss before Vietnam," that "he noticed hearing loss in Vietnam," and that it "continued after separation." 

A May 2016 VA examination confirmed the Veteran's right ear SNHL. On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
60
70

The Veteran's speech recognition scores, using the Maryland CNC Test, were 76 percent for the right ear.

The examiner determined that the word recognition score was inappropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores etc., that make combined use of the pure tone average and word recognition scores inappropriate. However, the examiner opined, upon examination and review of the medical records, that it is less likely as not that the Veteran's right ear hearing loss had an onset during service, or was otherwise caused by any incident (noise exposure) that occurred during service. 

According to the VA examiner, the Veteran developed hearing loss since separation from the military in October 1978. The hearing thresholds recorded on the November 2014 VA examination are only slightly better than those obtained in May 2016. The examiner reiterated that there is no evidence of SNHL for the Veteran at separation in 1978, and that it is less likely as not that the Veteran's hearing loss had its onset during service, or was otherwise caused by any incident that occurred during service. The examiner explained that with respect to the right ear, the enlistment physical dated in June 1970 indicated hearing within normal limits. 
There appeared to be a shift at 500Hz in the right ear on the ETS physical dated August 17, 1978, but results obtained 8 days later on August 25, 1978 indicated no significant shift of the right ear from enlistment to separation.  

In an August 2017 addendum opinion, the VA examiner rendered the clinical assessment that the Veteran's right ear hearing loss was not related to his military noise exposure. The examiner considered the Veteran's service from 1970 to 1978 in combat aviation flight control, with service from 1971 to 1972 in Vietnam. The examiner emphasized that the Veteran was exposed to acoustic trauma in service. The enlistment examination and an October 3, 1973 examination indicated hearing within normal limits in the right ear. A January 1976 examination indicated mild hearing loss in the right ear. Similarly, examinations conducted on August 17th and 25th in 1978 indicated hearing within normal limits in the right rear. The examiner explained that the Veteran's right ear hearing loss fluctuated during service and when comparing enlistment hearing acuity to that documented in the final separation examination report, there were no significant permanent threshold shifts in the right ear. The examiner further explained that fluctuations in the Veteran's hearing were not characteristic of permanent damage caused by exposure to military noise. According to the examiner, fluctuations are typically due to a medical condition or temporary shift right after significant noise exposure. 

The examiner also expounded on the theory of delayed onset hearing loss. The examiner discussed rodent studies by Kujawa and Liberman (2006 and 2009), which suggests that there could be neural changes related to noise exposure even when threshold shifts have resolved. In their 2009 study, Kujawa and Liberman, averred that "overexposure to intense sound can cause temporary or permanent hearing loss. Post-exposure recovery of threshold sensitivity has been assumed to
indicate reversal of damage to delicate mechano-sensory and neural structures of the inner ear and no persistent or delayed consequences for auditory function. The authors showed that using cochlear functional assays and confocal imaging of the inner ear in mice, that acoustic overexposures causing moderate, but completely reversible, threshold elevation leave cochlear sensory cells intact, but cause acute loss of afferent nerve terminals and delayed degeneration of the cochlear nerve.

According to Kujawa and Liberman, the study results suggest that noise-induced damage to the ear has progressive consequences that are considerably more widespread than are revealed by conventional threshold testing. This primary neurodegeneration should add to difficulties hearing in noisy environments, and could contribute to tinnitus, hyperacusis, and other perceptual anomalies commonly
associated with inner ear damage. In short, Kujawa and Liberman argue that even if puretone thresholds do not change or if temporary threshold shifts resolve, noise exposure can affect other components of the auditory system which can have lasting effects. They did not conclude that delayed-onset changes in hearing sensitivity
(thresholds) were observed in noise-exposed ears.

The August 2017 VA examiner explained that currently, the gold standard for determination of auditory damage is permanent, positive threshold shifts. The VA examiner ultimately concluded that as a result of the questionable generalizability of rodent studies to humans, there is no conclusive data supporting the universal occurrence of "delayed onset" hearing loss in human beings exposed to noise who otherwise have normal auditory acuity with no significant permanent, positive thresholds shifts following acoustic incidents. 

In light of the foregoing clinical evidence, the Board finds that service connection for right ear hearing loss is not warranted and the claim must be denied. In so finding, the Board observes the August 2017 VA medical opinion, in which the examiner rendered the clinical assessment that the Veteran's current right ear hearing loss is not attributable to his in-service noise exposure. The examiner reviewed the Veteran's claims file and determined that the Veteran's right ear hearing loss fluctuated during service and when compared to the Veteran's enlistment hearing acuity and his hearing acuity documented in the final separation examination report, there were no significant permanent positive threshold shifts in the right ear. 

With regard to the theory of delayed onset hearing loss, the August 2017 VA examiner explained that the gold standard for determining whether there is auditory damage is permanent, positive threshold shifts, which were not indicated in the instant appeal. Further, the examiner emphasized that there is no conclusive data supporting the universal occurrence of "delayed onset" hearing loss in human beings exposed to noise who otherwise have normal auditory acuity with no significant permanent, positive thresholds shifts following acoustic incidents. 

It is well established that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, when reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). As such, the examiner's medical opinion is consistent with the clinical evidence of record and current medical data regarding "delayed onset" hearing loss, and is afforded significant probative value as it speaks to the issue at hand, the nexus/relationship between the Veteran's right ear hearing loss and his in-service noise exposure. 

Furthermore, the clinical evidence of record indicated that the Veteran was diagnosed with right ear, mild to moderate SNHL in November 2008. The clinical evidence indicates that the Veteran did not exhibit symptoms of, or was diagnosed with, right ear hearing loss until 30 years after his separation from military service.  There is no medical or credible persuasive lay evidence that indicates that the Veteran's right ear hearing loss manifested to a compensable degree within the one year presumptive period after separation from service. Therefore, the Board finds that the evidence of record preponderates against a finding of service connection for right ear hearing loss on a presumptive basis or on a theory of continuity of symptomatology.  

Lastly, the Board recognizes the Veteran's assertion that his right ear hearing loss is related to service-related acoustic trauma.  The Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, in this case, the evidence demonstrates that there was a gap in time between the Veteran's exposure to loud noises in service and the initial manifestation of his sensorineural hearing loss for VA purposes, and there is extensive post-service noise exposure.  In such a circumstance, other potential causes of his sensorineural hearing loss must be considered. Significantly, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss. Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the unfavorable August 2017 VA opinion.


For the foregoing reasons, the Board finds that service connection for right ear hearing loss must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for right ear hearing loss is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


